1    GAYLE A. KERN, ESQ.
     Nevada Bar No. 1620
2
     KAREN M. AYARBE, ESQ.
3    Nevada Bar No. 3358
     LEACH KERN GRUCHOW
4    ANDERSON SONG
     5421 Kietzke Lane, Ste. 200
5
     Reno, Nevada 89511
6    Tel: (775) 324-5930
     Fax: (775) 324-6173
7    Email: gkern@lkglawfirm.com
     Email: kayarbe@lkglawfirm.com
8

9    Attorneys for Highland Ranch Homeowners Association

10                                 UNITED STATES DISTRICT COURT
11
                                        DISTRICT OF NEVADA
12

13     NATIONSTAR MORTGAGE, LLC,                          Case No.: 3:15-CV-00375-MMD-WGC

14                    Plaintiff,
                                                          STIPULATION AND ORDER TO
15
              v.                                          EXTEND     DEADLINE     FOR
16                                                        DEFENDANT HIGHLAND RANCH
       HIGHLAND RANCH HOMEOWNERS                          HOMEOWNERS ASSOCIATION TO
17     ASSOCIATION; LVDG LLC SERIES 182;                  OPPOSE PLAINTIFF NATIONSTAR
       DOE INDIVIDUALS I-X, inclusive, and                MORTGAGE, LLC’S RENEWED
18
       ROE CORPORATIONS I-X, inclusive,                   MOTION     FOR     SUMMARY
19                                                        JUDGMENT
                   Defendants.
20     ____________________________________/                            [First Request]
21

22          IT IS HEREBY STIPULATED between Plaintiff Nationstar Mortgage, LLC,

23   (“Nationstar”), by and through its attorneys of record, Akerman LLP, and Defendant, Highland
24
     Ranch Homeowners Association (the “Association”) by and through its counsel Leach Kern
25
     Gruchow Anderson Song, (collectively referred to as the “Parties”) to extend the deadline for the
26
     Association to oppose Nationstar’s Renewed Motion for Summary Judgment (“Renewed Motion”
27

28   at Document 94) filed September 24, 2018.
1           Good cause exists to extend the deadline for the Association to file its opposition to
2
     Nationstar’s Renewed Motion by four days or, from Monday, October 15, 2018 to Friday, October
3
     19, 2018. An extension is necessary to afford the Association time to review more fully the points
4
     and authorities raised in Nationstar’s Renewed Motion and to adequately respond thereto.
5

6           This is the Parties’ first request for an extension and is not intended to cause any delay or

7    prejudice to any party.
8
       DATED this 15th day of October, 2018.           DATED this 15th day of October, 2018.
9
       LEACH KERN GRUCHOW                              AKERMAN, LLP
10     ANDERSON SONG
11
       _/s/ Karen M. Ayarbe, Esq. _______              _/s/ Thera A. Cooper, Esq._____
12     KAREN M. AYARBE, ESQ.                           THERA A. COOPER, ESQ.
       Nevada Bar No. 3358                             Nevada Bar No. 13486
13     5421 Kietzke Lane, Ste. 200                     1160 Town Center Drive, Ste. 330
       Reno, NV 89511                                  Las Vegas, NV 89144
14
       Tel: (775) 324-5930                             Tel: (702) 634-500
15     Fax: (775) 324-6173                             Fax: (702) 380-8572
       Attorneys for Defendant, Highland Ranch         Attorney for Plaintiff
16     Homeowners Association                          Nationstar Mortgage, LLC
17
                                                 ORDER
18
            IT IS SO ORDERED.
19
            DATED this 15th
                       ____ day of October 2018.
20

21                                                        __________________________________
                                                          UNITED STATES DISTRICT JUDGE
22

23
     Respectfully Submitted By:
24
     LEACH KERN GRUCHOW
25   ANDERSON SONG
26
     _/s/ Karen M. Ayarbe, Esq. _______
27   KAREN M. AYARBE, ESQ.
     Attorneys for Defendant
28   Highland Ranch Homeowners Association
1                                      CERTIFICATE OF SERVICE

2           Pursuant to the Federal Rules of Civil Procedure 5(b), I certify that on the 15th day of October
3
     2018, I served via the CM/ECF electronic filing system, and in accord with Local Rule IC 4-1(b) of the
4
     United States District Court for the District of Nevada, a true and correct copy of the STIPULATION
5
     AND ORDER TO EXTEND DEADLINE FOR DEFENDANT HIGHLAND RANCH HOMEOWNERS
6
     ASSOCIATION TO OPPOSE PLAINTIFF NATIONSTAR MORTGAGE LLC’S RENEWED
7
     MOTION FOR SUMMARY JDUGMENT [First Request] to the attorneys associated with this case.
8

9                           Thera A. Cooper                 thera.cooper@akerman.com
                                                            jennifer.richardson@akerman.com
10                                                          erin.abugow@akerman.com
                                                            akermanlas@akerman.com
11                                                          tracey.wayne@akerman.com
12
                            Roger P. Croteau                croteaulaw@croteaulaw.com
13                                                          recptionist@croteaulaw.com
14                          Vatana Lay                      vatana.lay@akerman.com
15                                                          jennifer.richardson@akerman.com
                                                            erin.abugow@akerman.com
16                                                          tracey.wayne@akerman.com
                                                            brieanne.siriwan@akerman.com
17                                                          akermanlas@akerman.com
18
                            Melanie D Morgan                melanie.morgan@akerman.com
19                                                          jennifer.richardson@akerman.com
                                                            erin.abugow@akerman.com
20                                                          akermanlas@akerman.com
21                                                          tracey.wayne@akerman.com

22                          Timothy Rhoda                   croteaulaw@croteaulaw.com
                                                            receptionist@creoteaulaw.com
23

24                          Ariel E. Stern                  ariel.stern@akerman.com
                                                            jennifer.richardson@akerman.com
25                                                          erin.abugow@akerman.com
                                                            darren.brenner@akerman.com
26                                                          akermanlas@akerman.com
27                                                          tracey.wayne@akerman.com

28                                                  /s/ Christine A. Lamia__________
                                                    An Employee of Kern & Associates, Ltd.
